Exhibit 10.1

 

LOGO [g554396ex10_1logo.jpg]

CONSULTING AGREEMENT

SIXTH AMENDMENT

This Sixth Amendment, to the Consulting Agreement, is made effective as of
July 1, 2013 (the “Sixth Amendment Effective Date”) and is entered into by and
between Vical Incorporated (“Vical”), a Delaware Corporation, having a place of
business at 10390 Pacific Center Court, San Diego, CA 92121-4340 and Gary A.
Lyons (the “Consultant”), an individual having a principal address of 1344
Stratford Court, Del Mar, CA 92014.

Whereas, Vical and Consultant entered into the Consulting Agreement (the
“Agreement”), effective August 1, 2010 which has been further amended thereby
extending the Term until June 30, 2013;

Whereas, Vical and Consultant wish to further amend the Agreement to extend the
Term until December 31, 2013;

Now, therefore, in consideration of the covenants and promises contained herein,
the parties agree as follows:

Exhibit A of the Agreement, a previously amended, is hereby amended to be
replaced in its entirety as follows:

 

Term: This Agreement shall terminate on December 31, 2013, unless renewed in a
writing signed by both parties for an additional six (6) months. Either party
shall have the right to terminate this Agreement at any time with thirty
(30) days’ written notice to the other party.

Except as amended hereby, all other terms and conditions of the Agreement shall
remain unchanged and shall continue in full force and effect.

In witness whereof, the parties have executed this Sixth Amendment to the
Consulting Agreement to be effective as of the Sixth Amendment Effective Date.

 

Vical Incorporated     Gary A. Lyons By:  

/s/ Anthony Ramos

      Name:  

Anthony Ramos

    By:  

/s/ Gary A. Lyons

Title:  

Chief Accounting Officer

    Name:  

Gary A. Lyons

Date:  

5/29/13

    Date:  

5/30/13